



EXHIBIT 10.19
EXECUTION VERSION




FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”), dated as of October 10, 2018, is by and among CRAFT BREW
ALLIANCE, INC., a Washington corporation (the “Borrower”), the Guarantors party
hereto, and BANK OF AMERICA, N.A., as lender (in such capacity, the “Lender”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), and the Lender are parties to that certain Amended
and Restated Credit Agreement, dated as of November 30, 2015 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Loan Parties have requested that the Lender (a) increase the
Revolving Commitment to $45,000,000, (b) extend the Maturity Date with respect
to the Revolving Facility and (c) amend certain other provisions of the Credit
Agreement; and


WHEREAS, the Borrower proposes to acquire (a) all of the remaining membership
interests of Wynwood Brewing Company LLC, a Florida limited liability company,
pursuant to that certain Membership Interest Purchase Agreement to be dated on
or about October 10, 2018 (the “Wynwood Acquisition”), (b) substantially all of
the assets of Appalachian Mountain Brewery, Inc., a Florida corporation,
FarmtoFlame, LLC, a North Carolina limited liability company, Appalachian
Mountain Brewery, LLC, North Carolina limited liability company, Appalachian
Mountain Brewery, LLC, North Carolina limited liability company Appalachian
Mountain Brewery Marketing, LLC, North Carolina limited liability company,
pursuant to that certain Asset Purchase Agreement to be dated on or about
October 10, 2018 (the “ABM Acquisition”), and (c) substantially all of the
assets of Cisco Brewers, Inc., a Massachusetts corporation, related to the Cisco
Brewers brands, pursuant to that certain Asset Purchase Agreement to be dated on
or about October 10, 2018 (the “Cisco Acquisition”, and, collectively with the
Wynwood Acquisition and the ABM Acquisition, the “ABM Acquisition”) (the
“Specified Acquisitions”); and


WHEREAS, the Lender is willing to (i) make such amendments to the Credit
Agreement and (ii) consent to the Specified Acquisitions, in each case in
accordance with and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I AMENDMENTS


1.1    New Defined Terms. The following defined terms are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.







--------------------------------------------------------------------------------





“Cisco Acquisition” means the acquisition of certain of the assets of Cisco
Brewers, Inc., a Massachusetts corporation, related to the Cisco Brewers brands,
pursuant to that certain Asset Purchase Agreement to be dated on or about
October 10, 2018.


“First Amendment Date” means October 10, 2018.


“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, and (c) the National
Flood Insurance Reform Act of 1994, and any regulations promulgated pursuant
thereto, each as amended and together with any successor law of such type.


1.2    Amendment to Defined Terms. The following defined terms set forth in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


“Maturity Date” means (a) with respect to the Revolving Facility, September 30,
2023 and (b) with respect to the Term Loan, September 30, 2023; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.


“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrower pursuant to Section 2.01(b) and (b) issue Letters of Credit for
the account of the Borrower pursuant to Section 2.03. The Revolving Commitment
on the Closing Date shall be
$45,000,000.


1.3    Amendment to definition of “Permitted Acquisition”. The definition of
“Permitted Acquisition” set forth in Section 1.01 of the Credit Agreement is
hereby amended by adding the following new paragraph to the end of such
definition to read in its entirety as follows:


“Subject to the satisfaction of clauses (a) through (f) above, the Cisco
Acquisition shall be deemed to be a “Permitted Acquisition” hereunder.”


1.4    Amendment to Section 2.05(d). Clause (d) of Section 2.05 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“(d) Reducing Revolving Commitments. On the last day of each fiscal quarter
commencing with the first full fiscal quarter after the first anniversary of the
First Amendment Date, the Revolving Facility shall, in each instance, be reduced
by $750,000.”


1.5    Amendment to Article V. Article V of the Credit Agreement is hereby
amended by adding a new Section 5.21 thereto to read in its entirety as follows:
“5.21    Beneficial Ownership Certification.


As of the First Amendment Date, the information included in the Beneficial
Ownership Certification, if applicable, is true and correct in all respects.”


1.6    Amendment to Section 6.07.    Section 6.07(a) of the Credit Agreement is
hereby amended by amending clause (ii) thereof to read as follows:


“(ii) if at any time any portion of any structure on the Russell Street Property
is insurable against casualty by flood and is located in a Special Flood Hazard
Area under the Flood Insurance Laws, as amended, a flood insurance policy on the
structure and the personal property owned by the Borrower or other applicable
Loan Party located within the structure and acting as collateral under this
Agreement, in form and amount acceptable to the Lender but in no amount less
than the amount sufficient to meet the requirements of the Flood Insurance Laws
as such requirements may from time to time be in effect.”







--------------------------------------------------------------------------------





1.7    Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended by adding a new Section 6.21 thereto to read in its entirety as follows:


“6.21    Beneficial Ownership Certification


Promptly following any request therefor, provide information and documentation
reasonably requested by the Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.”


1.8    Amendment to Section 7.03(e). Clause (e) of Section 7.03 of the Credit
Agreement is hereby amended by deleting the reference to “on the date hereof”
and replacing with “on the First Amendment Date”.


1.9    Amendment to Section 7.03(g). Section 7.03 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:


“(g) so long as no Default exists or would result therefrom, Investments (other
than an Acquisition) in other craft brewers in an aggregate amount not to exceed
$10,000,000 at any time outstanding; and”


1.10    Amendment to Section 7.11(a). Section 7.11(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any Measurement Period ending as of the end of any fiscal quarter of
the Borrower to be greater than 3.50:1.00.”


1.11    Amendment to Article VII. Article VII of the Credit Agreement is hereby
amended by adding a new Section 7.17 thereto to read in its entirety as follows:


“7.17    ERISA.


The Borrower represents and warrants as of the First Amendment Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.”


1.12    Amendment to Schedule 1.01(b). Schedule 1.01(b) of the Credit Agreement
is hereby amended by replacing it with Schedule 1.01(b) of the Credit Agreement
attached hereto as Annex A.


1.13    Amendment to Schedule 7.03(e). Schedule 7.03(e) of the Credit Agreement
is hereby amended by replacing it with Schedule 7.03(e) of the Credit Agreement
attached hereto as Annex B.


ARTICLE II CONSENT


2.1    Consent to Specified Acquisitions. Each of the Specified Acquisitions
shall be deemed to be a Permitted Acquisition pursuant to, and in accordance
with, the Credit Agreement so long as, with respect to each such Specified
Acquisition:


(a)
no Default shall then exist or would exist after giving effect thereto;



(b)the Loan Parties shall demonstrate to the reasonable satisfaction of the
Lender that, after giving effect to such Specified Acquisition on a Pro Forma
Basis, the Loan Parties are in Pro Forma Compliance;


(c)the Lender shall have received (or shall receive in connection with the
closing of such Specified Acquisition) a first priority perfected security
interest in all property (including, without limitation, Equity Interests)
acquired with respect to the Target in accordance with the terms of Section 6.13
of the Credit Agreement and the Target, if a Person, shall have executed a
Guaranty Joinder and a Security Agreement Joinder in accordance with the terms
of Section 6.13 of the Credit Agreement;


(d)such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target; and





--------------------------------------------------------------------------------







(e)after giving effect to such Specified Acquisition and any Borrowings made in
connection therewith, the aggregate principal amount of Revolving Loans
available to be borrowed under Section 2.01(b) of the Credit Agreement shall be
at least $5,000,000.


ARTICLE III CONDITIONS TO EFFECTIVENESS


3.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Lender):


(a)Executed Amendment. The Lender shall have received a copy of this Amendment
duly executed by each of the Loan Parties and the Lender.


(b)Officer’s Certificate. The Lender shall have received a certificate of a
Responsible Officer of each Loan Party dated the Amendment Effective Date, (i)
certifying as to the Organization Documents of such Loan Party (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), (ii) the
resolutions of the governing body of such Loan Party, (iii) the good standing,
existence or its equivalent of such Loan Party and (iv) of the incumbency
(including specimen signatures) of the Responsible Officers of such Loan Party.


(c)Legal Opinion. The Lender shall have received an opinion or opinions of
counsel for the Loan Parties (including, if requested by the Lender, local
counsel opinions), dated the Amendment Effective Date and addressed to the
Lender which shall be in form and substance satisfactory to the Lender.


(d)
KYC Information.



(i)Upon the reasonable request of the Lender made at least five (5) days prior
to the Amendment Effective Date, the Borrower shall have provided to the Lender,
and the Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti- money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least two (2) days prior to the First Amendment
Date.


(ii)At least two (2) days prior to the Amendment Effective Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver, to the Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower.


(e)
Real Property Collateral.



(i)The Lender shall have received, in form and substance satisfactory to the
Lender, a modification to the Russell Street Property Mortgage.


(ii)To the extent not previously delivered, the Lender shall have received, in
form and substance satisfactory to the Lender, completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
the Russell Street Property (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by each Loan Party
relating thereto.


(f)Fees and Expenses. The Lender shall have received from the Borrower other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and Lender’s legal counsel shall have received
from the Borrower payment of all outstanding fees and expenses previously
incurred and all fees and expenses incurred in connection with this Amendment.


(g)Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(h)Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Lender and its counsel.





--------------------------------------------------------------------------------





ARTICLE IV MISCELLANEOUS


4.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement and the other Loan Documents
are hereby ratified and confirmed, including the Liens granted thereunder, and
shall remain in full force and effect according to its terms.


4.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:


(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)The representations and warranties of the Borrower and each other Loan Party
contained in Article II of the Credit Agreement, Article V of the Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall (i)
with respect to representations and warranties that contain a materiality
qualification, be true and correct on and as of the Amendment Effective Date and
(ii) with respect to representations and warranties that do not contain a
materiality qualification, be true and correct in all material respects on and
as of the as of the Amendment Effective Date, and except that the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.


(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)The Collateral Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Lender, for the benefit of the
Lender, which security interests and Liens are perfected in accordance with the
terms of the Collateral Documents and prior to all Liens other than Permitted
Liens.


(g)Except as specifically provided in this Amendment, the Obligations are not
reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.


(h)Each of the Specified Acquisitions complies with the requirements set forth
in Section 2.1 of this Amendment.


4.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and each other Loan Document to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of the Credit Agreement and each
other Loan Document applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.


4.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


4.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Lender in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Lender’s legal counsel.


4.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Lender, as is necessary to carry out the intent of this
Amendment.





--------------------------------------------------------------------------------







4.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


4.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


4.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Lender or the Lender’s respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


4.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.


4.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


4.12    Dispute Resolution; Waiver of Jury Trial. The dispute resolution and
waiver of jury trial provisions set forth in Section 9.14 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]























































--------------------------------------------------------------------------------





IN WI1NESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:                CRAFT BREW ALLIANCE, INC., as the Borrower
By:     /s/ Andrew J. Thomas    
Name: Andrew J. Thomas
Title: Chief Executive Officer




GUARANTORS:                KONA BREWING CO., LLC, as a Guarantor
By:    /s/ Andrew J. Thomas    
Name:     Andrew J. Thomas
Title:    Manager


KONA BREWERY LLC, as a Guarantor
By:    /s/ Andrew J. Thomas    
Name: Andrew J. Thomas
Title:    Manager
                        
CRAFT VENTURES, LLC, as a Guarantor
By:     /s/ Andrew J. Thomas    
Name: Andrew J. Thomas
Title: Chief Executive Officer


WYNWOOD BREWING COMPANY, as a Guarantor
By:     /s/ Andrew J. Thomas    
Name: Andrew J. Thomas
Title: Manager
















































Craft Brew Alliance, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page







--------------------------------------------------------------------------------







LENDER:                    BANK OF AMERICA, N.A., as Lender
By:     /s/ Michael Snook
Name: Michael Snook
Title:    Senior Vice President




































































































Craft Brew Alliance, Inc.
First Amendment to Amended and Restated Credit Agreement
Signature Page







--------------------------------------------------------------------------------







Annex A


Schedule 1.01(b)


Andrew J. Thomas, Chief Executive Officer
Marcus H. Reed, Secretary
Edwin A. Smith, Corporate Controller and Principal Accounting Officer
Shannon Grosse, Senior Director of Financial Planning and Analysis





















































--------------------------------------------------------------------------------





Annex B


Schedule 7.03(e)


None.





